           Case 2:18-cv-01542-JAD-NJK Document 23 Filed 04/09/19 Page 1 of 4



 1   ANDREW A. BAO, ESQ.
     Nevada Bar No. 10508
 2   DANIELLE A. KOLKOSKI, ESQ.
     Nevada Bar No. 8506
 3   WOLFE & WYMAN LLP
     6757 Spencer Street
 4   Las Vegas, NV 89119
     Tel: (702) 476-0100
 5   Fax: (702) 476-0101
     aabao@wolfewyman.com
 6
     Attorneys for Defendant
 7   DITECH FINANCIAL LLC FKA
     GREEN TREE SERVICING LLC
 8
                                      UNITED STATES DISTRICT COURT
 9
                                             DISTRICT OF NEVADA
10
     BRILLIANT STAR DRIVE TRUST,                              CASE NO.:      2:18-CV-01542-JAD-NJK
11
                        Plaintiff,
12     v.                                                     Stipulation
                                                              STIPULATIONand  Order Remanding
                                                                           TO REMAND TO

13   DITECH FINANCIAL LLC f/k/a GREEN TREE
                                                              Case Back to State Court CLARK
                                                              DISTRICT
                                                              COUNTY
                                                                        COURT OF NEVADA,
     SERVICING LLC; and NATIONAL DEFAULT
14   SERVICING CORPORATION,                                              ECF No. 23
15                      Defendants.

16

17
                 Brilliant Star Drive Trust, Ditech Financial LLC fka Green Tree Servicing LLC, and National
18
     Default Servicing Corporation, by and through their undersigned counsel of record, hereby stipulate
19
     to the following:
20
                 Pursuant to the Court’s Minute Order issued on October 17, 2018 [ECF No. 15], the parties
21
     hereby submit this Stipulation to Remand the above entitled matter to the District Court of Nevada,
22
     Clark County Eighth Judicial District. The Parties agree that this Court lacks federal diversity
23
     ///
24
     ///
25
     ///
26
27

28

                                                          1
     3321411.1
         Case 2:18-cv-01542-JAD-NJK Document 23 Filed 04/09/19 Page 2 of 4



 1   jurisdiction based upon the deficient amount in controversy. This Court lacks jurisdiction over this

 2   matter and therefore request this Court to remand this matter.

 3   DATED: April 9, 2019                     WOLFE & WYMAN LLP

 4

 5
                                              By:    /s/ Danielle A. Kolkoski
 6                                                   ANDREW A. BAO, ESQ.
                                                     Nevada Bar No. 10508
 7                                                   DANIELLE A. KOLKOSKI, ESQ.
                                                     Nevada Bar No. 8506
 8                                                   6757 Spencer St.
                                                     Las Vegas, NV 89119
 9                                                   Attorneys for Defendant
                                                     DITECH FINANCIAL LLC FKA
10                                                   GREEN TREE SERVICING LLC

11
     DATED: April 8, 2019                     LAW OFFICES OF MICHAEL F. BOHN, ESQ., LTD.
12

13

14                                            By: /s/ Michael F. Bohn
                                                    MICHAEL F. BOHN, ESQ.
15                                                  Nevada Bar No. 1641
                                                    ADAM R. TRIPPIEDI, ESQ.
16                                                  Nevada Bar No. 12294
                                                    2260 Corporate Circle, Suite 480
17                                                  Henderson, NV 89074
18                                                  Attorneys for Plaintiff
                                                    BRILLIANT STAR DRIVE TRUST
19

20   DATED: April ___, 2019                   TIFFANY & BOSCO P.A.

21

22                                            By: /s/ Kevin S. Soderstrom
                                                     KEVIN S. SODERSTROM. ESQ.
23                                                   Nevada Bar No. 10235
                                                     10100 W. Charleston Blvd., Suite 220
24                                                   Las Vegas, NV 89135
25                                                   Attorneys for Defendant
                                                     NATIONAL DEFAULT SERVICING CORPORATION
26
27

28

                                                       2
     3321411.1
         Case 2:18-cv-01542-JAD-NJK Document 23 Filed 04/09/19 Page 3 of 4



 1               IT IS SO ORDERED:          ORDER
 2    Based on the parties' stipulation [ECF No. 23] and because it appears that this court lacks
     jurisdiction over this case, IT IS HEREBY ORDERED that THIS ACTION IS REMANDED
 3   back to the Eighth Judicial District Court, Clark County, Nevada, Case No. A-18-778720-C. The
 4   Clerk of Court is directed to CLOSE THIS CASE.
                                           UNITED STATES DISTRICT JUDGE
 5                                                   _________________________________
                                                     U.S. District Judge Jennifer A. Dorsey
 6                                                   Dated: April 10, 2019

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                    3
     3321411.1
         Case 2:18-cv-01542-JAD-NJK Document 23 Filed 04/09/19 Page 4 of 4



 1                                          CERTIFICATE OF SERVICE

 2               On April 9, 2019, I served STIPULATION TO REMAND TO DISTRICT COURT OF
 3   NEVADA, CLARK COUNTY by the following means to the persons as listed below:
 4                       X             a.     ECF System (you must attach the “Notice of Electronic
 5   Filing”, or list all persons and addresses and attach additional paper if necessary):
 6                                    b.      United States Mail, postage fully pre-paid (List persons and
 7   addresses. Attach additional paper if necessary):
 8
                 Michael F. Bohn, Esq.
 9               Adam R. Trippiedi, Esq.
10               LAW OFFICES OF MICHAEL F. BOHN, ESQ., LTD.
                 2260 Corporate Cir., Suite 480
11               Henderson, NV 89074
                 mbohn@bohnlawfirm.com
12               atrippiedi@bohnlaw.co,
                 Attorney for Plaintiff
13               Brilliant Star Drive Trust
14
                 Kevin S. Soderstrom, Esq.,
15               TIFFANY & BOSCO P.A.
                 10100 W. Charleston Blvd., Suite 220
16               Las Vegas, NV 89135
                 kss@tblaw.com
17               Attorney for Defendant
18               National Default Servicing Corporation

19

20                                                  By:
                                                              Jamie Soquena
21                                                            An employee of WOLFE & WYMAN LLP

22

23

24

25

26
27

28

                                                          4
     3321411.1
